1/6/2015                                                                       TDCJ Offender Details
                                                                                                              ^QMIo7~o>,
                                                                                                       TDCJ Home        New Offender Search
       EnaEZISnEEEDE                                                                                               El


   Offender Information Details
     Returned Search- list••.



   SID Number:                                                            06564943,

   TDCJ Number:                                                           01567243

   Name:                                                                   MOSESJERRELL TERRY

   Race:                                                                   B

   Gender:                                                                 M

   DOB:                                                                    1972-04-13

   Maximum Sentence Date:                                                  2016-04-08

   Current Facility:                                                       COFFIELD

   Projected Release Date:                                                 2016-04-08

   Parole Eligibility Date:                                                NOT AVAILABLE

   Offender Visitation Eligible:                                           YES

   Information provided is updated once daily during weekdays and multiple times
   per day
   on visitation days. Because this information is subject to change, family
   members and
    friends are encouraged to call the unit prior to traveling for a visit.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:

   Scheduled Release Date:                                              Offender is not scheduled for release at
                                                                        this time.

    Scheduled Release Type:                                             Will be determined when release date is
                                                                        scheduled.

    Scheduled Release                                                   Will be determined when release date is
    Location:                                                           scheduled.




           Parole Review Information

    Offense History:
    I Offense                                                   Sentence                          Case      Sentence (YY-MM-
 http://offender.tdcj .state.tx.us/OffenderSearch/offenderDetail.action?sid=06564943                                                          1/2
1/6/2015                                                                      TDCJ Offender Details

           Date                    Offense                         Date            County        No.       DD)

                                AGG PROM
       2009-04-09                                               2009-04-13             HARRIS   1211132   7-00-00
                               PROSTITUTION




     Retuiruto Search list-




   Trie Texas Department of Criminal Justice updates this information regularly to ensure that it is
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true current location, status, scheduled termination date, or other
   information regarding an offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadmindcp.tdci.texas.aov. Thisinformation is made available to the public and law
   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminal prosecution.


                                                 New Offender Search                     TDCJ Home Page




 http://offender.tdcj ,state.tx.us/OffenderSearch/offenderDetail.action?sid=06564943                                2/2